Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on May 13, 2022, and Drawings filed on May 13, 2022.
2.	Claims 1–17 are pending in this case. Claim 1, 12, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, applicant claims the limitation wherein the learning unit generates the learning model by using, as teacher data, the rehabilitation data that is obtained when the motivation information is one that causes such a change that the motivation of the trainee is improved.
This claim limitation is highly ambiguous. It is unclear what constitutes “as teacher data”. It is unclear what is used to generate the learning model. It is unclear whether the improvement of trainee motivation is a condition for using specific data or it is just the over goal to be achieved. Claims 12 and 15 are rejected for the same reason. For the purpose of a compact prosecution, the limitation will be read a s “the learning unit generates the learning model by using the rehabilitation data”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Sapio et al., Patent No.: 10130311B1.
With regard to claim 1:
De Sapio discloses a learning system comprising a learning unit configured to generate a learning model (Column 12 line 42 to line 58 paragraph 54: “The interaction between the MPM 400, the VPCM 800, and the VC unit 404 is shown in FIG. 8. The inputs to the VPCM 800 are two high-level signals from the MPM 400 decoded from patient measurements, and the outputs of the VPCM 800 are cognitive state estimates 804. The VPCM 800 operates in two modes, current and future, for cognitive state estimation. The current mode operates continuously using the most recent VPCM 800 inputs to offer cognitive state estimates 804 for the patient in the form of a vector with confidence values, keeping the VPCM 800 in synchronization with the patient. Future mode provides forecasts of cognitive state estimates 804, by adding a temporal dimension to the current model vector. The VPCM's 800 optimization for patient specific cognitive models occurs in both modes by learning mechanisms, described below, which are driven to increase confidence values both in current and future modes.”), the learning model being configured to input rehabilitation data about rehabilitation (column 12 line 59 to column 13 line 20 paragraph 55: “As shown in FIG. 8, the MPM 400 acquires a variety of signals from the patient. The input to the VPCM 800 includes two high-level multi-dimensional time series vectors (performance and stress/fatigue vectors) derived from the patient signals. These time series vectors are generated in response to the measured patient signals. A non-limiting example of these time series would be time series of joint angles and muscle activations from EMG. These time series could be further augmented by highlighting high or low values in each time series or abrupt changes, for instance. During a training period, conventional machine learning is used to associate measured patient signals with level of performance, and stress and fatigue. For example, specific levels of EMG activity and galvanic skin response may indicate heightened levels of stress for a patient. This association would be learned during initial patient training. These are performance and stress and fatigue vectors. The VP unit 402 contains the VPCM 800 and VPBM (not shown). The VPCM also produces multi-dimensional time series vectors for use by the VC unit 404 as a window into the patient's 1) executive states, 2) self-performance, 3) emotions, and 4) attentional states. These high-level vectors are produced from the patient specific cognitive model 804, which learns to reflect the individual patient over time. As the forecasting power of patient-specific models 804 are validated over rehabilitation sessions, they enter the patient data archive 600. This creates both better initial models for new patients, and informs clinicians why cognitive states in rehabilitation therapies lead to successful treatments.”) and predict feedback control to be performed (column 13 line 21 to line 42, paragraph 56 : “The forecasting capability of the VPCM 800 in future mode is useful to explore the space of rehabilitation therapies and their effects on patient cognitive states. In essence, the VPCM 800 acts as a powerful forward model, predicting how patient cognitive states would evolve with the two important factors in rehabilitation: a candidate therapy and changes in patient state through simulated VPCM 800 input data (e.g., high stress and fatigue). Forecasting allows the VC unit 404 to choose the best strategy over a wide range of possibilities for the best short and long term results. This will bootstrap future mode learning in the VPCM 800 using data observed in the rehabilitation sessions. Finally, because of this continuous optimization of the VPCM 800 as therapy progresses, the explanatory power of patient-specific cognitive models 804 becomes greater. The VPCM 800 can be used not only to predict which therapies have the best outcome, but also why they are effective for specific individuals. Over the long term, as the patient data archive 600 grows, the VPCM 800 will allow clinicians to better understand why certain cognitive states evolve and lead to the success of therapy strategies. In turn, the knowledge gained can return to adapt a superior VC unit 404.”), the rehabilitation being performed by a trainee using a rehabilitation support system (fig. 3 part 400, column 16 line 64 to column 17 line 6 paragraph 71: “When a therapy is selected, the VC unit 404 is able to use the real-time monitoring features of the VP unit 402 to track the progress of the patients against the expected trajectory determined from prior simulation of patient progress. As any deviations are detected, the VC unit 404 provides real-time adjustments to either slow down or accelerate the planned exercise routine. Also, the VPCM 800 is available to assist selection of encouragement messages or possible suppression messages to prevent injury to an overly enthusiastic patient.”), the rehabilitation support system being configured to perform the feedback control based on motivation information indicating a motivation of the trainee (column 15 line 32 to line 55, paragraph 64: “The ability for the patient specific cognitive model 804 to progress over time is vital. The patient specific cognitive model 804 will provide the Virtual Coach unit 404 with the capability to mimic a therapist's capacity to adapt exercise tasks to fit the patient's mental and physical abilities during rehabilitation. The changes in patient motivation may depend on the time of day the patient is using the system, from day-to-day depending on external personal factors, and over longer periods of time as physical abilities change (see Literature Reference Nos. 2 and 3). Differences will also occur between individuals as their tolerance of pain, fatigue, and attention fluctuates in response to changes in motor functional capabilities. The VPCM 800 inputs will guide the patient specific cognitive model 804 to use these fluctuations in the data to model better training techniques encouraging the patient's rehabilitation. By comparing the response of the VPCM 800 inputs with the expected future forecast by the patient specific cognitive model 804, the system will learn if the patient is responding as predicted or if the models should be adapted because of the unexpected patient responses. The patient inquiries will also be an important part of this feedback, allowing the VPCM 800 to decide to continue using the current model and adapt the future forecast to affect the short and long-term rehabilitation.” See also paragraph 38 and 39), wherein the rehabilitation data includes at least training data including the motivation information of the trainee (column 16 line 43 to column 17 line 6, paragraph 70 and 71: “Given a set of patient rehabilitation goals 1000 provided by the patient's therapist, the VC unit 404 generates a set of near-term therapeutic actions that the patient might perform to help reach these goals. These actions are treated as a set of candidates that must first be tested before they are presented to the patient. For each candidate, a simulation is run within the VP unit 402 to estimate the combined physical and mental changes that may result from the recommended activity. The VP unit 402 then evaluates and scores each alternative both in terms of physical improvements as well as emotional response. For instance, some alternatives may yield rapid physical improvement but, because they are more stressful, the VPCM 800 might indicate that the patient is likely to become overly frustrated or discouraged. Alternatively, a less aggressive workout might yield too little progress to keep the patient interested. The VP unit 402 scoring is able to indicate which activities are ideally suited to provide an optimal combination of physical improvement and psychological commitment. Using these scores, the VC unit 404 ranks the alternatives that it generated, and selects the highest-ranking action to recommend to the patient. When a therapy is selected, the VC unit 404 is able to use the real-time monitoring features of the VP unit 402 to track the progress of the patients against the expected trajectory determined from prior simulation of patient progress. As any deviations are detected, the VC unit 404 provides real-time adjustments to either slow down or accelerate the planned exercise routine. Also, the VPCM 800 is available to assist selection of encouragement messages or possible suppression messages to prevent injury to an overly enthusiastic patient..”) and feedback information indicating the feedback control (column 15 line 32 to line 55, paragraph 64: “The ability for the patient specific cognitive model 804 to progress over time is vital. The patient specific cognitive model 804 will provide the Virtual Coach unit 404 with the capability to mimic a therapist's capacity to adapt exercise tasks to fit the patient's mental and physical abilities during rehabilitation. The changes in patient motivation may depend on the time of day the patient is using the system, from day-to-day depending on external personal factors, and over longer periods of time as physical abilities change (see Literature Reference Nos. 2 and 3). Differences will also occur between individuals as their tolerance of pain, fatigue, and attention fluctuates in response to changes in motor functional capabilities. The VPCM 800 inputs will guide the patient specific cognitive model 804 to use these fluctuations in the data to model better training techniques encouraging the patient's rehabilitation. By comparing the response of the VPCM 800 inputs with the expected future forecast by the patient specific cognitive model 804, the system will learn if the patient is responding as predicted or if the models should be adapted because of the unexpected patient responses. The patient inquiries will also be an important part of this feedback, allowing the VPCM 800 to decide to continue using the current model and adapt the future forecast to affect the short and long-term rehabilitation.” See also paragraph 38 and 39), and the learning unit generates the learning model by using, as teacher data, the rehabilitation data that is obtained when the motivation information is one that causes such a change (column 12 line 59 to column 13 line 42 paragraph 55 and 56: “As shown in FIG. 8, the MPM 400 acquires a variety of signals from the patient. The input to the VPCM 800 includes two high-level multi-dimensional time series vectors (performance and stress/fatigue vectors) derived from the patient signals. These time series vectors are generated in response to the measured patient signals. A non-limiting example of these time series would be time series of joint angles and muscle activations from EMG. These time series could be further augmented by highlighting high or low values in each time series or abrupt changes, for instance. During a training period, conventional machine learning is used to associate measured patient signals with level of performance, and stress and fatigue. For example, specific levels of EMG activity and galvanic skin response may indicate heightened levels of stress for a patient. This association would be learned during initial patient training. These are performance and stress and fatigue vectors. The VP unit 402 contains the VPCM 800 and VPBM (not shown). The VPCM also produces multi-dimensional time series vectors for use by the VC unit 404 as a window into the patient's 1) executive states, 2) self-performance, 3) emotions, and 4) attentional states. These high-level vectors are produced from the patient specific cognitive model 804, which learns to reflect the individual patient over time. As the forecasting power of patient-specific models 804 are validated over rehabilitation sessions, they enter the patient data archive 600. This creates both better initial models for new patients, and informs clinicians why cognitive states in rehabilitation therapies lead to successful treatments.
(56) The forecasting capability of the VPCM 800 in future mode is useful to explore the space of rehabilitation therapies and their effects on patient cognitive states. In essence, the VPCM 800 acts as a powerful forward model, predicting how patient cognitive states would evolve with the two important factors in rehabilitation: a candidate therapy and changes in patient state through simulated VPCM 800 input data (e.g., high stress and fatigue). Forecasting allows the VC unit 404 to choose the best strategy over a wide range of possibilities for the best short and long term results. This will bootstrap future mode learning in the VPCM 800 using data observed in the rehabilitation sessions. Finally, because of this continuous optimization of the VPCM 800 as therapy progresses, the explanatory power of patient-specific cognitive models 804 becomes greater. The VPCM 800 can be used not only to predict which therapies have the best outcome, but also why they are effective for specific individuals. Over the long term, as the patient data archive 600 grows, the VPCM 800 will allow clinicians to better understand why certain cognitive states evolve and lead to the success of therapy strategies. In turn, the knowledge gained can return to adapt a superior VC unit 404.”) that the motivation of the trainee is improved information of the trainee and feedback information indicating the feedback control (column 15 line 32 to line 55, paragraph 64: “The ability for the patient specific cognitive model 804 to progress over time is vital. The patient specific cognitive model 804 will provide the Virtual Coach unit 404 with the capability to mimic a therapist's capacity to adapt exercise tasks to fit the patient's mental and physical abilities during rehabilitation. The changes in patient motivation may depend on the time of day the patient is using the system, from day-to-day depending on external personal factors, and over longer periods of time as physical abilities change (see Literature Reference Nos. 2 and 3). Differences will also occur between individuals as their tolerance of pain, fatigue, and attention fluctuates in response to changes in motor functional capabilities. The VPCM 800 inputs will guide the patient specific cognitive model 804 to use these fluctuations in the data to model better training techniques encouraging the patient's rehabilitation. By comparing the response of the VPCM 800 inputs with the expected future forecast by the patient specific cognitive model 804, the system will learn if the patient is responding as predicted or if the models should be adapted because of the unexpected patient responses. The patient inquiries will also be an important part of this feedback, allowing the VPCM 800 to decide to continue using the current model and adapt the future forecast to affect the short and long-term rehabilitation.” See also paragraph 38 and 39). 

With regard to claim 2: 
De Sapio discloses The learning system according to claim 1, wherein the feedback information includes a setting parameter in the rehabilitation support system when the trainee performs the rehabilitation (column 16 line 43 to column 17 line 6, paragraph 70 and 71: “Given a set of patient rehabilitation goals 1000 provided by the patient's therapist, the VC unit 404 generates a set of near-term therapeutic actions that the patient might perform to help reach these goals. These actions are treated as a set of candidates that must first be tested before they are presented to the patient. For each candidate, a simulation is run within the VP unit 402 to estimate the combined physical and mental changes that may result from the recommended activity. The VP unit 402 then evaluates and scores each alternative both in terms of physical improvements as well as emotional response. For instance, some alternatives may yield rapid physical improvement but, because they are more stressful, the VPCM 800 might indicate that the patient is likely to become overly frustrated or discouraged. Alternatively, a less aggressive workout might yield too little progress to keep the patient interested. The VP unit 402 scoring is able to indicate which activities are ideally suited to provide an optimal combination of physical improvement and psychological commitment. Using these scores, the VC unit 404 ranks the alternatives that it generated, and selects the highest-ranking action to recommend to the patient.
(71) When a therapy is selected, the VC unit 404 is able to use the real-time monitoring features of the VP unit 402 to track the progress of the patients against the expected trajectory determined from prior simulation of patient progress. As any deviations are detected, the VC unit 404 provides real-time adjustments to either slow down or accelerate the planned exercise routine. Also, the VPCM 800 is available to assist selection of encouragement messages or possible suppression messages to prevent injury to an overly enthusiastic patient.)

With regard to claim 3: 
De Sapio discloses The learning system according to claim 1, wherein the feedback information includes a content of a notification that is provided in the rehabilitation support system when the trainee performs the rehabilitation (column 16 line 43 to column 17 line 6, paragraph 70 and 71: “Given a set of patient rehabilitation goals 1000 provided by the patient's therapist, the VC unit 404 generates a set of near-term therapeutic actions that the patient might perform to help reach these goals. These actions are treated as a set of candidates that must first be tested before they are presented to the patient. For each candidate, a simulation is run within the VP unit 402 to estimate the combined physical and mental changes that may result from the recommended activity. The VP unit 402 then evaluates and scores each alternative both in terms of physical improvements as well as emotional response. For instance, some alternatives may yield rapid physical improvement but, because they are more stressful, the VPCM 800 might indicate that the patient is likely to become overly frustrated or discouraged. Alternatively, a less aggressive workout might yield too little progress to keep the patient interested. The VP unit 402 scoring is able to indicate which activities are ideally suited to provide an optimal combination of physical improvement and psychological commitment. Using these scores, the VC unit 404 ranks the alternatives that it generated, and selects the highest-ranking action to recommend to the patient. When a therapy is selected, the VC unit 404 is able to use the real-time monitoring features of the VP unit 402 to track the progress of the patients against the expected trajectory determined from prior simulation of patient progress. As any deviations are detected, the VC unit 404 provides real-time adjustments to either slow down or accelerate the planned exercise routine. Also, the VPCM 800 is available to assist selection of encouragement messages or possible suppression messages to prevent injury to an overly enthusiastic patient.”).

With regard to claim 4: 
De Sapio discloses the learning system according to claim 1, wherein the motivation information includes at least line-of-sight information of the trainee (column 9 line 55 to column 10 line 3, paragraph 38: “The Mobile Patient Monitor (MPM) 400 is the conduit between the actual patient 408 and the VP unit 402. It provides the VP unit 402 with physiological data streams that are used in conjunction with patient specific simulations to generate a data rich digital representation of the patient 408. More specifically, the MPM 400 comprises an integrated suite of portable sensors and a data acquisition system. These sensors are self-administered. They provide a quantitative assessment of physical and motivational state through direct measurement of physiological signals. FIG. 5 illustrates examples of key sensing modalities 500 of the MPM 400, including, but not limited to force plate information, electromyography (EMG), motion capture, video, and heart, opthalmetric, and galvanic skin information. A desktop/laptop computer can be used to run the MPM software.”).

With regard to claim 5: 
De Sapio discloses The learning system according to claim 1, wherein the rehabilitation data includes data indicating a preference of the trainee input to the rehabilitation support system (column 16 line 43 to column 17 line 6, paragraph 70 and 71: “Given a set of patient rehabilitation goals 1000 provided by the patient's therapist, the VC unit 404 generates a set of near-term therapeutic actions that the patient might perform to help reach these goals. These actions are treated as a set of candidates that must first be tested before they are presented to the patient. For each candidate, a simulation is run within the VP unit 402 to estimate the combined physical and mental changes that may result from the recommended activity. The VP unit 402 then evaluates and scores each alternative both in terms of physical improvements as well as emotional response. For instance, some alternatives may yield rapid physical improvement but, because they are more stressful, the VPCM 800 might indicate that the patient is likely to become overly frustrated or discouraged. Alternatively, a less aggressive workout might yield too little progress to keep the patient interested. The VP unit 402 scoring is able to indicate which activities are ideally suited to provide an optimal combination of physical improvement and psychological commitment. Using these scores, the VC unit 404 ranks the alternatives that it generated, and selects the highest-ranking action to recommend to the patient. When a therapy is selected, the VC unit 404 is able to use the real-time monitoring features of the VP unit 402 to track the progress of the patients against the expected trajectory determined from prior simulation of patient progress. As any deviations are detected, the VC unit 404 provides real-time adjustments to either slow down or accelerate the planned exercise routine. Also, the VPCM 800 is available to assist selection of encouragement messages or possible suppression messages to prevent injury to an overly enthusiastic patient..”).

With regard to claim 6: 
De Sapio discloses The learning system according to claim 1, wherein the training data includes data acquired during the rehabilitation by the rehabilitation support system (column 16 line 43 to column 17 line 6, paragraph 70 and 71: “Given a set of patient rehabilitation goals 1000 provided by the patient's therapist, the VC unit 404 generates a set of near-term therapeutic actions that the patient might perform to help reach these goals. These actions are treated as a set of candidates that must first be tested before they are presented to the patient. For each candidate, a simulation is run within the VP unit 402 to estimate the combined physical and mental changes that may result from the recommended activity. The VP unit 402 then evaluates and scores each alternative both in terms of physical improvements as well as emotional response. For instance, some alternatives may yield rapid physical improvement but, because they are more stressful, the VPCM 800 might indicate that the patient is likely to become overly frustrated or discouraged. Alternatively, a less aggressive workout might yield too little progress to keep the patient interested. The VP unit 402 scoring is able to indicate which activities are ideally suited to provide an optimal combination of physical improvement and psychological commitment. Using these scores, the VC unit 404 ranks the alternatives that it generated, and selects the highest-ranking action to recommend to the patient. When a therapy is selected, the VC unit 404 is able to use the real-time monitoring features of the VP unit 402 to track the progress of the patients against the expected trajectory determined from prior simulation of patient progress. As any deviations are detected, the VC unit 404 provides real-time adjustments to either slow down or accelerate the planned exercise routine. Also, the VPCM 800 is available to assist selection of encouragement messages or possible suppression messages to prevent injury to an overly enthusiastic patient..”).

With regard to claim 7: 
De Sapio discloses the learning system according to claim 1, wherein the rehabilitation data includes trainee data indicating a feature of the trainee (column 9 line 55 to column 10 line 3, paragraph 38: “The Mobile Patient Monitor (MPM) 400 is the conduit between the actual patient 408 and the VP unit 402. It provides the VP unit 402 with physiological data streams that are used in conjunction with patient specific simulations to generate a data rich digital representation of the patient 408. More specifically, the MPM 400 comprises an integrated suite of portable sensors and a data acquisition system. These sensors are self-administered. They provide a quantitative assessment of physical and motivational state through direct measurement of physiological signals. FIG. 5 illustrates examples of key sensing modalities 500 of the MPM 400, including, but not limited to force plate information, electromyography (EMG), motion capture, video, and heart, opthalmetric, and galvanic skin information. A desktop/laptop computer can be used to run the MPM software.”).

With regard to claim 8: 
De Sapio discloses The learning system according to claim 1, wherein the learning system further comprises an extraction unit configured to extract, from rehabilitation data of a plurality of trainees (column 16 line 64 to column 17 line 6, paragraph 71: “When a therapy is selected, the VC unit 404 is able to use the real-time monitoring features of the VP unit 402 to track the progress of the patients against the expected trajectory determined from prior simulation of patient progress. As any deviations are detected, the VC unit 404 provides real-time adjustments to either slow down or accelerate the planned exercise routine. Also, the VPCM 800 is available to assist selection of encouragement messages or possible suppression messages to prevent injury to an overly enthusiastic patient.”), rehabilitation data of a trainee whose state indicated by index data at an early stage of the training is at a predetermined level (column 16 line 43 to column 17 line 6, paragraph 70: “Given a set of patient rehabilitation goals 1000 provided by the patient's therapist, the VC unit 404 generates a set of near-term therapeutic actions that the patient might perform to help reach these goals. These actions are treated as a set of candidates that must first be tested before they are presented to the patient. For each candidate, a simulation is run within the VP unit 402 to estimate the combined physical and mental changes that may result from the recommended activity. The VP unit 402 then evaluates and scores each alternative both in terms of physical improvements as well as emotional response. For instance, some alternatives may yield rapid physical improvement but, because they are more stressful, the VPCM 800 might indicate that the patient is likely to become overly frustrated or discouraged. Alternatively, a less aggressive workout might yield too little progress to keep the patient interested. The VP unit 402 scoring is able to indicate which activities are ideally suited to provide an optimal combination of physical improvement and psychological commitment. Using these scores, the VC unit 404 ranks the alternatives that it generated, and selects the highest-ranking action to recommend to the patient”), wherein the learning unit generates the learning model for the trainee having the predetermined level by using the rehabilitation data extracted by the extraction unit as an input (column 15 line 32 to line 55, paragraph 64: “The ability for the patient specific cognitive model 804 to progress over time is vital. The patient specific cognitive model 804 will provide the Virtual Coach unit 404 with the capability to mimic a therapist's capacity to adapt exercise tasks to fit the patient's mental and physical abilities during rehabilitation. The changes in patient motivation may depend on the time of day the patient is using the system, from day-to-day depending on external personal factors, and over longer periods of time as physical abilities change (see Literature Reference Nos. 2 and 3). Differences will also occur between individuals as their tolerance of pain, fatigue, and attention fluctuates in response to changes in motor functional capabilities. The VPCM 800 inputs will guide the patient specific cognitive model 804 to use these fluctuations in the data to model better training techniques encouraging the patient's rehabilitation. By comparing the response of the VPCM 800 inputs with the expected future forecast by the patient specific cognitive model 804, the system will learn if the patient is responding as predicted or if the models should be adapted because of the unexpected patient responses. The patient inquiries will also be an important part of this feedback, allowing the VPCM 800 to decide to continue using the current model and adapt the future forecast to affect the short and long-term rehabilitation.”).

With regard to claim 9: 
De Sapio discloses The learning system according to claim 8, wherein the extraction unit extracts rehabilitation data of a trainee of which a combination of the index data at the early stage of the training and the index data at the time when the index data is at the predetermined level is a predetermined combination (column 12 line 59 to column 13 line 42, paragraph 55: “As shown in FIG. 8, the MPM 400 acquires a variety of signals from the patient. The input to the VPCM 800 includes two high-level multi-dimensional time series vectors (performance and stress/fatigue vectors) derived from the patient signals. These time series vectors are generated in response to the measured patient signals. A non-limiting example of these time series would be time series of joint angles and muscle activations from EMG. These time series could be further augmented by highlighting high or low values in each time series or abrupt changes, for instance. During a training period, conventional machine learning is used to associate measured patient signals with level of performance, and stress and fatigue. For example, specific levels of EMG activity and galvanic skin response may indicate heightened levels of stress for a patient. This association would be learned during initial patient training. These are performance and stress and fatigue vectors. The VP unit 402 contains the VPCM 800 and VPBM (not shown). The VPCM also produces multi-dimensional time series vectors for use by the VC unit 404 as a window into the patient's 1) executive states, 2) self-performance, 3) emotions, and 4) attentional states. These high-level vectors are produced from the patient specific cognitive model 804, which learns to reflect the individual patient over time. As the forecasting power of patient-specific models 804 are validated over rehabilitation sessions, they enter the patient data archive 600. This creates both better initial models for new patients, and informs clinicians why cognitive states in rehabilitation therapies lead to successful treatments.”)..

With regard to claims 10 and 14 and 17: 
De Sapio discloses A non-transitory computer readable medium storing a trained model, the trained model being a learning model that has been trained by the learning system according to claim 1 (column 12 line 59 to column 13 line 42, paragraph 55: “As shown in FIG. 8, the MPM 400 acquires a variety of signals from the patient. The input to the VPCM 800 includes two high-level multi-dimensional time series vectors (performance and stress/fatigue vectors) derived from the patient signals. These time series vectors are generated in response to the measured patient signals. A non-limiting example of these time series would be time series of joint angles and muscle activations from EMG. These time series could be further augmented by highlighting high or low values in each time series or abrupt changes, for instance. During a training period, conventional machine learning is used to associate measured patient signals with level of performance, and stress and fatigue. For example, specific levels of EMG activity and galvanic skin response may indicate heightened levels of stress for a patient. This association would be learned during initial patient training. These are performance and stress and fatigue vectors. The VP unit 402 contains the VPCM 800 and VPBM (not shown). The VPCM also produces multi-dimensional time series vectors for use by the VC unit 404 as a window into the patient's 1) executive states, 2) self-performance, 3) emotions, and 4) attentional states. These high-level vectors are produced from the patient specific cognitive model 804, which learns to reflect the individual patient over time. As the forecasting power of patient-specific models 804 are validated over rehabilitation sessions, they enter the patient data archive 600. This creates both better initial models for new patients, and informs clinicians why cognitive states in rehabilitation therapies lead to successful treatments.”).

With regard to claims 11 and 13 and 16: 
De Sapio discloses A rehabilitation support system capable of accessing a trained model, the trained model being a learning model trained by the learning system according to claim 1  (column 12 line 59 to column 13 line 42, paragraph 55: “As shown in FIG. 8, the MPM 400 acquires a variety of signals from the patient. The input to the VPCM 800 includes two high-level multi-dimensional time series vectors (performance and stress/fatigue vectors) derived from the patient signals. These time series vectors are generated in response to the measured patient signals. A non-limiting example of these time series would be time series of joint angles and muscle activations from EMG. These time series could be further augmented by highlighting high or low values in each time series or abrupt changes, for instance. During a training period, conventional machine learning is used to associate measured patient signals with level of performance, and stress and fatigue. For example, specific levels of EMG activity and galvanic skin response may indicate heightened levels of stress for a patient. This association would be learned during initial patient training. These are performance and stress and fatigue vectors. The VP unit 402 contains the VPCM 800 and VPBM (not shown). The VPCM also produces multi-dimensional time series vectors for use by the VC unit 404 as a window into the patient's 1) executive states, 2) self-performance, 3) emotions, and 4) attentional states. These high-level vectors are produced from the patient specific cognitive model 804, which learns to reflect the individual patient over time. As the forecasting power of patient-specific models 804 are validated over rehabilitation sessions, they enter the patient data archive 600. This creates both better initial models for new patients, and informs clinicians why cognitive states in rehabilitation therapies lead to successful treatments.”)., the rehabilitation support system comprising: a prediction acquisition unit configured to input the rehabilitation data of a trainee who starts or is performing training to the trained model and obtains a result of a prediction of the feedback control to be performed (column 12 line 59 to column 13 line 42, paragraph 55 and 56: “As shown in FIG. 8, the MPM 400 acquires a variety of signals from the patient. The input to the VPCM 800 includes two high-level multi-dimensional time series vectors (performance and stress/fatigue vectors) derived from the patient signals. These time series vectors are generated in response to the measured patient signals. A non-limiting example of these time series would be time series of joint angles and muscle activations from EMG. These time series could be further augmented by highlighting high or low values in each time series or abrupt changes, for instance. During a training period, conventional machine learning is used to associate measured patient signals with level of performance, and stress and fatigue. For example, specific levels of EMG activity and galvanic skin response may indicate heightened levels of stress for a patient. This association would be learned during initial patient training. These are performance and stress and fatigue vectors. The VP unit 402 contains the VPCM 800 and VPBM (not shown). The VPCM also produces multi-dimensional time series vectors for use by the VC unit 404 as a window into the patient's 1) executive states, 2) self-performance, 3) emotions, and 4) attentional states. These high-level vectors are produced from the patient specific cognitive model 804, which learns to reflect the individual patient over time. As the forecasting power of patient-specific models 804 are validated over rehabilitation sessions, they enter the patient data archive 600. This creates both better initial models for new patients, and informs clinicians why cognitive states in rehabilitation therapies lead to successful treatments. The forecasting capability of the VPCM 800 in future mode is useful to explore the space of rehabilitation therapies and their effects on patient cognitive states. In essence, the VPCM 800 acts as a powerful forward model, predicting how patient cognitive states would evolve with the two important factors in rehabilitation: a candidate therapy and changes in patient state through simulated VPCM 800 input data (e.g., high stress and fatigue). Forecasting allows the VC unit 404 to choose the best strategy over a wide range of possibilities for the best short and long term results. This will bootstrap future mode learning in the VPCM 800 using data observed in the rehabilitation sessions. Finally, because of this continuous optimization of the VPCM 800 as therapy progresses, the explanatory power of patient-specific cognitive models 804 becomes greater. The VPCM 800 can be used not only to predict which therapies have the best outcome, but also why they are effective for specific individuals. Over the long term, as the patient data archive 600 grows, the VPCM 800 will allow clinicians to better understand why certain cognitive states evolve and lead to the success of therapy strategies. In turn, the knowledge gained can return to adapt a superior VC unit 404.”); and a feedback unit configured to perform the feedback control obtained by the prediction acquisition unit (column 16 line 43 to column 17 line 6, paragraph 70 and 71: “Given a set of patient rehabilitation goals 1000 provided by the patient's therapist, the VC unit 404 generates a set of near-term therapeutic actions that the patient might perform to help reach these goals. These actions are treated as a set of candidates that must first be tested before they are presented to the patient. For each candidate, a simulation is run within the VP unit 402 to estimate the combined physical and mental changes that may result from the recommended activity. The VP unit 402 then evaluates and scores each alternative both in terms of physical improvements as well as emotional response. For instance, some alternatives may yield rapid physical improvement but, because they are more stressful, the VPCM 800 might indicate that the patient is likely to become overly frustrated or discouraged. Alternatively, a less aggressive workout might yield too little progress to keep the patient interested. The VP unit 402 scoring is able to indicate which activities are ideally suited to provide an optimal combination of physical improvement and psychological commitment. Using these scores, the VC unit 404 ranks the alternatives that it generated, and selects the highest-ranking action to recommend to the patient. When a therapy is selected, the VC unit 404 is able to use the real-time monitoring features of the VP unit 402 to track the progress of the patients against the expected trajectory determined from prior simulation of patient progress. As any deviations are detected, the VC unit 404 provides real-time adjustments to either slow down or accelerate the planned exercise routine. Also, the VPCM 800 is available to assist selection of encouragement messages or possible suppression messages to prevent injury to an overly enthusiastic patient.”).

Claim 12 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wiebe, Pub. No.: 20170173391: An exercise feedback system calibrates sensors of an athletic garment worn by an athlete while performing exercises. The sensors can record physiological data such as muscle activation. The system instructs the athlete to perform a calibration workout. The system generates a calibration value based on physiological data from the calibration workout and/or user information. The calibration value indicates, for example, the predicted maximum amplitude for the muscle activation of a particular muscle group (for example, glutes, hamstrings, or quadriceps) of the athlete. The system can update the calibration value over time as the system receives additional physiological data from subsequent exercises performed by the athlete. The system may determine a confidence level of the calibration value and may update the calibration value if the confidence level becomes too low. The system provides biofeedback to the athlete generated based on the calibration value.

An, Pub. No.: 2020/0135042A1:  Disclosed are a simulator and a simulation system for brain training. The brain training simulator comprises: a communication unit for sending training content to a training apparatus so that the content is displayed on the training apparatus; an input unit for acquiring brain signals of a user on the basis of a non-invasive brain activation measurement method; and a control unit for determining the intention of the user on the basis of the acquired brain signal data and preset intention data. The control unit determines, as the intention of the user, the preset intention data matched with the brain signal data, controls an operation of the training apparatus on the basis of the determined intention of the user, controls the playback of the training content so as to correspond to the operation of the training apparatus, and provides the user with feedback for inducing brain activation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179